     Case 2:21-cv-03255-JMV-MF Document 10 Filed 05/10/21 Page 1 of 2 PageID: 156

                   Columbus   |   Cincinnati   |   Cleveland    |   New Jersey   |   New York


                                               Javier L. Merino, Esq.*
  201-355-3440                                 JMerino@DannLaw.com                                 216-373-0536
Direct Telephone                                       Email                                           Fax



     May 10, 2021

     Via ECF
     Honorable John Michael Vazquez
     United States District Judge
     District of New Jersey
     Martin Luther King Building & U.S. Courthouse
     50 Walnut Street
     Newark, New Jersey 07102

     Re:     Shana-Kay Medley v. Homebridge Financial Services, Inc.
             Case No. 2:21-cv-03255-JMV-MF
             Opposition to Request to Stay

     Dear Judge Vazquez:

             This office represents the Plaintiff, Shana-Kay Medley (“Medley”) in the above-
     referenced matter against Homebridge Financial Services, Inc. (“Homebridge”, collectively, the
     “Parties”). Please accept this brief letter in response to Homebridge’s reply letter in support of
     its request for a stay pending the disposition of Medley’s Bankruptcy matter.

            First, Medley vigorously disputes Homebridge’s allegations that it “has reason to believe
     that [Medley]…is in violation of certain provisions of the loan documents and may have made
     misrepresentations on loss mitigation applications.” Again, Homebridge has still failed to
     provide any specific details regarding any of Medley’s alleged wrongdoings.

            In any event, Medley is willing to enter into a consent order which lifts the automatic stay
     with regards to Homebridge. This will allow Homebridge to prosecute its (alleged)
     counterclaims without worry of violating the automatic stay and permit the Parties to litigate this
     action without further delay.

             In light of the above, Medley respectfully requests that Homebridge’s request to stay the
     instant action be denied.

     Respectfully Submitted,




     Javier L. Merino, Esq.


 NJ Address                                         DannLaw.com                                      NY Address
 372 Kinderkamack Rd Ste 5                          877-475-8100                           42 Broadway, 12th Floor
 Westwood, NJ 07675                            *Licensed in NJ and NY                         New York, NY 10007
                                                                                            By Appointment Only
Case 2:21-cv-03255-JMV-MF Document 10 Filed 05/10/21 Page 2 of 2 PageID: 157




cc:   All Counsel of Record
